Citation Nr: 1719587	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	Ryan Christopher Farrell, Agent


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to September 1975, and March 1978 to February 1983.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran submitted a notice of disagreement with the RO's determination, and in May 2013, the RO issued a Statement of the Case addressing the matters.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in July 2013.


FINDINGS OF FACT

1.  A chronic bilateral hip disability was not identified during the Veteran's active service or within the first post-service year and the most probative evidence indicates that the Veteran does not currently have a bilateral hip disability which is causally related to his active service or any incident therein, or is causally related to or aggravated by any service-connected disability.

2.  A chronic left leg disability was not identified during the Veteran's active service or within the first post-service year and the most probative evidence indicates that the Veteran does not currently have a left leg disability which is causally related to his active service or any incident therein, or is causally related to or aggravated by any service-connected disability.


CONCLUSION OF LAW

1.  A bilateral hip disability was not incurred in active service, may not be presumed to have been incurred in service, and is not causally related to or aggravated by any service- connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  A left leg disability was not incurred in active service, may not be presumed to have been incurred in service, and is not causally related to or aggravated by any service- connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

The Veteran's October 1973 military enlistment medical examination is negative for pertinent complaints or abnormalities.  In-service treatment records (STR's) show that in March 1974, the Veteran had surgery on his left knee.  The post-operative diagnoses were tears of the anterior cruciate ligament and medial meniscus and chondromalacia patella.  Following physical therapy, it was determined that the only residual was mild chondromalacia patella and the Veteran was discharged to duty.  Subsequent STRs note treatment for left knee pain but are silent for complaints or abnormalities pertaining to the left leg or either hip.  The Veteran's September 1975 separation examination contains normal clinical evaluations.  The Veteran's musculoskeletal system and lower extremities were examined and determined to be normal.  

In October 1975, the Veteran submitted an original application for VA compensation benefits, seeking service connection for a left knee disability.  His application is silent for any mention of a left leg or bilateral hip disability, as is medical evidence assembled in connection with the application.  That evidence includes a February 1976 VA medical examination report which notes occasional complaints of left knee pain, status post surgery, but is otherwise negative for complaints or abnormalities pertaining to the left leg and bilateral hips.  The RO awarded service connection for post-operative residuals of a left knee injury.  

STRs corresponding to the Veteran's second period of active duty are similarly negative for complaints or abnormalities pertaining to the left leg or bilateral hips.  His July 1977 military enlistment medical examination is negative for pertinent complaints or abnormalities.  The Veteran's September 1982 separation examination contains normal clinical evaluations.  The Veteran's musculoskeletal system and lower extremities were examined and determined to be normal.  

In January 1991, the Veteran submitted a claim for an increased rating for his service-connected left knee disability.  Again, his claim is silent for mention of bilateral hip or left leg conditions, as is medical evidence assembled in connection with the claim.  

In July 2010, the Veteran submitted a claim of service connection for a right knee disability, secondary to the left knee disability.  In April 2011, the Veteran submitted claims of service connection for bilateral hip or left leg conditions.  

The Veteran underwent VA medical examination in August 2010 and was diagnosed as having chronic right knee strain, secondary to the service-connected left knee injury.  Examination of the left leg was otherwise normal.  There was no atrophy of the quadriceps or gastrocnemius muscle.  No complaints or abnormalities pertaining to the left leg or bilateral hips were recorded.  

The RO awarded service connection for right knee strain, secondary to the service connected left knee disability, effective July 16, 2009.  

In support of the Veteran's claim, the RO obtained VA clinical records dated from July 2009 through November 2015.  These records show treatment for left knee complaints, but are entirely silent for any complaints, treatment, abnormalities, or diagnoses pertaining to the bilateral hips.  At a physical medicine rehabilitation consultation in April 2010 conducted in connection with the Veteran's complaints of knee pain, his hips were examined and determined to be normal.  Strength was normal in both lower extremities.  In May 2009, the Veteran was noted to have alcohol related and diabetic small fiber painful peripheral neuropathy.  At November 2009 and February 2010 neurology consultations, the Veteran was noted to have bilateral lower extremity pain for the last ten years but his symptoms were associated with neuropathy due to alcohol abuse or diabetes mellitus.  

In June 2010, the Veteran underwent VA medical examination.  His diagnoses included diabetic and alcohol related neuropathy of the feet and lower extremities.  The examiner indicated that all of the Veteran's symptomatology in the feet and lower extremities were totally referable to diabetic neuropathy and alcohol induced neuropathy.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system and arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2016).

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Generally, in order to establish direct service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks service connection for bilateral hip and left leg disabilities.  The Veteran contends that such conditions were incurred during his military service.  Alternatively, the Veteran argues that his bilateral hip and left leg disabilities are secondary to his service-connected left knee disability. 

As set forth above, the Veteran's service treatment records are entirely negative for complaints or findings of a bilateral hip or left leg disability, separate from the pain associated with his left knee injury.  In fact, at his separation examinations show that his musculoskeletal system and lower extremities were normal at service separation.  

The Board further notes that the post-service record is similarly negative for probative evidence of a current bilateral hip disability.  As set forth above, the clinical evidence of record, which spans several decades, is entirely silent for any reference to a bilateral hip disability.  Indeed, as set forth above, in April 2010, the Veteran's hips were examined and determined to be normal.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

The Board notes that the Veteran was advised to submit or identify medical evidence of a current disability, but he failed to do so.  See May 2011VCAA/DTA letter from the RO.  Moreover, both the Veteran and his representative were advised that the record contained no probative evidence showing that he currently had his claimed bilateral hip disability.  See May 2013 Statement of the Case; June 2014 Supplemental Statement of the Case; and November 2015 Supplemental Statement of the Case.  Neither responded with any evidence relevant to the claim.  See 38 U.S.C.A. §5107(a) (West 2014) (providing that it is a claimant's responsibility to support a claim for VA benefits).

With respect to the Veteran's claim of service connection for a left leg disability, the Board observes that the record lacks probative evidence of a current disability which is causally related to the Veteran's active service, any incident therein, or any service-connected disability.  As set forth above, the only clinical evidence of a current left leg disability are the VA treatment records noting peripheral neuropathy.  That disability, however, was attributed to nonservice-connected alcohol abuse and diabetes mellitus.  The Board finds no indication, nor has the Veteran or his representative pointed to any such evidence, that any current left leg disability is associated with his active service, any incident therein, or any service-connected disability.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hip and left leg disabilities.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a left leg disability is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


